Case 2:17-cv-13080-PDB-EAS ECF No. 94, PageID.1624 Filed 06/19/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 KRISTY DUMONT; DANA DUMONT;
 ERIN BUSK-SUTTON; and REBECCA
 BUSK-SUTTON,
                                                    No. 2:17-cv-13080-PDB-EAS
            Plaintiffs,
                                                     HON. PAUL D. BORMAN
                      v.
                                              MAG. ELIZABETH A. STAFFORD
 ROBERT GORDON, in his official
 capacity as the Director of the Michigan
 Department of Health and Human
 Services; and JOOYEUN CHANG in her
 official capacity as the Senior Deputy         STIPULATED ORDER FOR
 Director of the Michigan Children’s           WITHDRAWAL OF COUNSEL
 Services Agency,

            Defendants,

 and

 ST. VINCENT CATHOLIC
 CHARITIES; MELISSA BUCK; CHAD
 BUCK; and SHAMBER FLORE,

            Intervenor Defendants.


       By stipulation of the parties, attorney James G. Mandilk shall be permitted to

withdraw as one of Plaintiffs’ counsel of record.
Case 2:17-cv-13080-PDB-EAS ECF No. 94, PageID.1625 Filed 06/19/20 Page 2 of 2




      SO ORDERED.

Dated: June 19, 2020                   s/Paul D. Borman
                                       HON. PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

We stipulate to entry of the above order.

 /s/ Ann-Elizabeth Ostrager                     /s/ Toni L. Harris (by consent)
                                                Toni L. Harris
 Ann-Elizabeth Ostrager                         Michigan Department of Attorney
 SULLIVAN & CROMWELL LLP                          General
 125 Broad Street                               P.O. Box 30758
 New York, NY 10004-2498                        Lansing, MI 48909
 Telephone: (212) 558-4000                      (517) 335-7603
 ostragerae@sullcrom.com                        harrist19@michigan.gov

 Counsel for Plaintiffs                         Counsel for State Defendants

                                                /s/ Lori H. Windham (by consent)
                                                Lori H. Windham
                                                The Becket Fund for Religious Liberty
                                                1200 New Hampshire Ave. NW,
                                                  Ste. 700
                                                Washington, DC 20036
                                                (202) 955-0095
                                                lwindham@becketlaw.org

                                                Counsel for Intervenor Defendants
Dated: June 18, 2020




                                            2
